This case in the Appeals Court containing a fuller narative of it, will be found in this Abstract of this week, page 555.
Inasmuch as the Court of Appeals in passing upon the case carefully reviewed the case, and the motion -of Hallowell to certify is almost identical with that filed by him in this Court of Appeals, we submit the statement by referring the reader to that case, cited above.
The Lumber Co., in its brief, sets up that in addition to questioning the correctness of the decision of the Court of Appeals, it notes that Hallowell contends that a constitutional question is involved, which it denies.